Listing Report:Supplement No. 175 dated Feb 22, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 329440 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,650.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 9.15% Starting borrower rate/APR: 10.15% / 12.26% Starting monthly payment: $118.03 Auction yield range: 4.05% - 9.15% Estimated loss impact: 2.12% Lender servicing fee: 1.00% Estimated return: 7.03% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Jul-1998 Debt/Income ratio: 25% Basic (1-10): 8 Inquiries last 6m: 3 Employment status: Full-time employee Enhanced (1-5): 2 Current / open credit lines: 21 / 16 Length of status: 2y 3m Credit score: 760-779 (Feb-2010) Total credit lines: 38 Occupation: Other Now delinquent: 0 Revolving credit balance: $20,511 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 30% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: IanBman Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 2 On-time: 20 ( 100% ) 760-779 (Latest) Principal borrowed: $8,000.00 < mo. late: 0 ( 0% ) 680-699 (Jan-2008) 620-639 (Nov-2007) 620-639 (Oct-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 20 Description Debt Consolidation I?m attempting to get another Prosper loan.? The first one worked?out great and allowed me to pay off debt at a lower interest rate.? I was even able to pay off the loan early.? Prosper helped me acheive my dream of purchasing my very own house!? I?ve decided it?s a good time to consolidate the rest of my debt at a good rate that will allow me to become debt free faster and cheaper. I?m tired of letting credit card companies make? money off of me and I?d rather let you reap the rewards.? My plan is to concentrate on paying down my remaining debts so that I can spend my extra money on home improvements, and not credit card debt. Information in the Description is not verified. Borrower Payment Dependent Notes Series 340700 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 19.00% Starting borrower rate/APR: 20.00% / 22.24% Starting monthly payment: $185.82 Auction yield range: 17.05% - 19.00% Estimated loss impact: 19.06% Lender servicing fee: 1.00% Estimated return: -0.06% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Sep-1999 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 3 Inquiries last 6m: 4 Employment status: Self-employed Enhanced (1-5): 2 Current / open credit lines: 12 / 11 Length of status: 2y 11m Credit score: 740-759 (Feb-2010) Total credit lines: 35 Occupation: Landscaping Now delinquent: 0 Revolving credit balance: $2,984 Stated income: $75,000-$99,999 Amount delinquent: $0 Bankcard utilization: 49% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 2 Screen name: determined777 Borrower's state: Minnesota Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description BUSINESS INVENTORY Purpose of loan:This loan will be used to? purchase inventory for my landscaping business, such as plants, shrubs, flowers and all other nursery stock.? I recently purchased commercial frontage? that sees very high traffic flow.? The average markup on nursery stock is 200%.My financial situation:I am a good candidate for this loan because?I have weateherd the storm so to speak, in reference to the economy.? I started my business in 2007 with very little, and in 3 years have expanded into something I have always wanted.? I am a good saver when it comes to budgeting.? I had to put down $20,000.00 on my commercial property, and due to building codes I have exhausted my available funds for inventory.??? Monthly net income: $6000Monthly expenses: $ ??Housing: $650??Insurance: $ 150??Car expenses: $ 400??Utilities: $ 300??Phone, cable, internet:
